Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of the claims references the specifics the shoe as if it is element of the claimed kit. The shoe is implied to what the kit is configured to clean but not part of the claimed invention per se so these claims are ambiguous with respect to the claimed invention.  








Rejections 35 U.S.C. § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent (10,314,388) to Rivera in view of U.S. Patent (5,533,843) to Chung.
Regarding independent claim 1, Rivera teaches most of the elements of claim including a cleaning tool (10) that is adapted to rotate, the tool (10) having an assembly of bristles (42) configured to engage a sole of a shoe (capable of cleaning a shoe; see Col. 3 lines 1-12); a holder (16) that secures the bristles (42); and a shaft (38) that supports the holder (16), the shaft (38) having a distal end portion that unites with the holder (16) and a proximal end (near element 14 in FIG. 6); and a hand-held means (bottom portion beneath the handle associated with the electric drill (12) in FIG. 6 and Col. 3 lines 10-20) for generating rotational movement that is adapted to drive the proximal end of the shaft. However, Rivera is silent regarding a carrying case. Chung teaches a hand drill assembly (3) that is stored in case (1). Chung teaches that the case is necessary to store the drill assembly (3) to prevent accessories associated with the drill from being lost (See Col. 1 lines 30-35). Therefore, it would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to include a case (1) in Rivera to prevent loss of items associated with the drill. 
Regarding claim 2, Chung as modified with Rivera teaches a source of electrical energy with which to power the hand-held means (bottom portion beneath the handle in FIG. 6 and Col. 3 lines 10-20)  for generating rotational movement.
Regarding claim 3, Chung as modified with Rivera teaches that the source of electrical energy is selected from the group consisting of a battery and an external power supply (See Col. 3 lines 10-20 of Rivera and Col. 1 lines 20-30 of Chung).
Regarding claim 5, Chung as modified with Rivera teaches that the cleaning tool (10) includes a rotating bristle brush (20) with the assembly of bristles (42) being sufficiently flexible to bend in response to rotary forces and linear forces that are applied when the cleaning tool (10) is brought into engagement with the shoe sole.
Regarding claim 6, Chung as modified with Rivera is silent regarding at least some of the bristles are formed of a synthetic polymer. However, it would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify the combination of Chung with Rivera to be made from synthetic polymer since such material would have been one of many suitable choices that is well known for one of ordinary skill. 
Regarding claim 7, Chung as modified with Rivera teaches that the bristles (42) before engagement with the shoe sole are oriented substantially in parallel to an axis of shaft rotation (See FIG. 1 of Chung).
Regarding claim 8, Chung as modified with Rivera teaches is silent at least some of the bristles are abrasive- filled. However, it would have been obvious for one of ordinary skill in the art before filling the invention to include some bristles to be abrasive-filled as a means to facilitate cleaning.
Regarding claim 9, Rivera as modified with Chung teaches claim 9. Chung teaches an adaptor and power chord for energizing the means for generating rotational movement by a source of electrical power (See Col. 1 lines 20-30 of Chung).
Regarding claim 10, Rivera as modified with Chung teaches claim 10. Chung teaches that the carrying case (1) has a handle (14) to facilitate (See Col. 2 lines 40-45 of Chung). As mentioned above, it would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to include a case (1) in Rivera to prevent loss of items associated with the drill. 
Regarding claim 17, Rivera as modified with Chung teaches claim 17. In particular, Chung teaches the carrying case (1) has a base (11), a lid (12) and a locking mechanism (middle side portion of numeral 12)  that secures the base (11) and lid (12) together, the base (11) and the lid (12)including shaped recesses (See FIG. 3) that accommodate components of the kit.
Regarding claim 18, Rivera as modified with Chung teaches claim 18. In particular, Chung teaches the hand-held electrical means for generating rotational movement includes a battery strength level gage (See Col. 1 lines 20-25 of Chung).
Conclusion
3.	Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although the previous 35 U.S.C. § 112 is rejections has been overcome, upon further consideration a new grounds of rejections under 35 U.S.C. § 112 is applied in addition to the new 35 U.S.C. § 103 prior art rejections. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723